Citation Nr: 1731248	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a Video Conference hearing in August 2016 before the undersigned Veterans Law Judge.

The Board remanded the issue on appeal for additional development in November 2016.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed left wrist disability is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

In November 2016, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to obtain an addendum to the May 2010 VA examination opinion, which was to address specific issues.  The Veteran was afforded a VA examination in December 2016, after which the VA examiner produced an examination report that addressed each of the Board's directives and provided an opinion as to the etiology of the Veteran's left wrist disability.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded VA examinations in May 2010 and December 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

III.  Entitlement to Service Connection for a Left Wrist Disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in 
§ 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran is seeking service connection for a left wrist disability.  Specifically, he contends that his disability is due to an in-service ganglionectomy conducted in August 1972 that removed a ganglion cyst from his left wrist.

With respect to the first Shedden element, the Veteran has a current diagnosis of advanced osteoarthritis, calcification of wrist ligaments, and left wrist instability.  See November 2009 private treatment record; December 2009 private treatment records; May 2010 VA examination report; December 2016 VA examination report.  

Turning to the second Shedden element, the Veteran's service treatment records confirm that he underwent surgery on his left wrist while on active duty service.  The Veteran's service treatment records show he visited an orthopedic clinic in June 1972 where it was noted that he had a large ganglion cyst pushing up against the dorsum of his left wrist.  In August 1972, the Veteran underwent a ganglionectomy to remove the ganglion cyst.  See August 1972 service treatment record.

However, with respect to the third Shedden element, the weight of the evidence is against a finding that the Veteran's currently diagnosed left wrist disability is etiologically related to the surgery he underwent in August 1972, or otherwise etiologically related to his active duty service.

Between the August 1972 surgery and his separation from active duty service, there were no follow-up complaints or treatments related to his left wrist.  Notably, in his December 1973 separation examination and report of medical history, the Veteran indicated that he had a cyst surgically removed, and a physician noted that there were no complications and no sequelae resulting from the surgery.  See December 1973 service treatment record.  

Post-service treatment records revealed that in a November 2009 private medical examination with Dr. S. H., the Veteran complained of pain in his left wrist.  He reported experiencing the pain beginning two years prior (2007) and that it had increased in the past month.  The Veteran reported that other than the ganglionectomy in August 1972, there were no known injuries to his left wrist.  X-ray imaging of the Veteran's left wrist revealed mild radiocarpal joint space narrowing, ossification of the triangular fibrocartilage region, narrowing of the radiocarpal and the trapezium/first metacarpal joints, and erosive change of the lunate.  After reviewing the x-rays, impressions were possible chondrocalcinosis, radiocarpal osteoarthritis, mild possible scapholunate widening, radiocarpal and trapezium/first metacarpal joint narrowing, and erosive change of the lunate.  X-ray imaging of the Veteran's right wrist revealed small cysts within the carpal bones of the wrist and minimal narrowing of the trapezium/first metacarpal joint.  The impressions were mild osteoarthritis of the radiocarpal and trapezium/first metacarpal joint and small cyst which could be intraosseous ganglions or degenerative cysts in the carpal bones.

In a December 2009 private treatment record, Dr. S. H. opined that, due to the nature of the ganglion procedure, it was not unreasonable to think that the surgeon performing the procedure removed too much of a ligament in the Veteran's left wrist, which could have allowed the bone to slide and over multiple years to develop the instability and the arthritis.  The physician further explained that because the Veteran's right wrist did not have those kinds of changes, it added to the question.  Finally, Dr. S.H. explained that given the time since the procedure, it would be difficult to find any information regarding it, but it was not unreasonable as a possibility.  The Board finds that Dr. S.H.'s opinion is speculative in nature, and it is therefore afforded little probative weight.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Moreover, as discussed further below, the December 2016 VA examiner opined that Dr. S.H. provided no evidence to support the position other than speculation.

In a December 2009 consultation with Dr. P. F., the Veteran reported that his wrist pain began in 1990, and he had worn a brace intermittently over the years.  After a physical examination and a review of x-rays conducted in November 2009, the physician's impression was left wrist pain due to scapholunate advanced collapse and history of carpal tunnel syndrome.  See December 2009 private treatment record.

In a February 2010 statement, the Veteran reported that x-rays had shown displacement and wear of bones in his left wrist.  The Veteran stated that Dr. S.H. was of the opinion that the Air Force surgeon had removed too much of his ligament during his ganglionectomy.  

In a buddy statement received in March 2010, S.S. reported that he had witnessed the Veteran experiencing wrist pain and had to provide assistance to the Veteran due to lack of strength and pain the Veteran experienced.  The Board notes that lay witnesses are competent to report on factors such as the Veteran's observable symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent S.S. is relating the Veteran's left wrist disability to his military service, as a lay person, he has not been shown to be competent to opine as to such etiology.  

In a May 2010 VA examination, the Veteran reported that he developed a painful growth on the left wrist while on active duty in the Philippines.  The Veteran reported that he sought medical attention and ultimately underwent surgery to remove a ganglion cyst from his left wrist in August 1972.  He stated that his left wrist had been fine after the surgery up until two years ago (2008), when he started experiencing left wrist pain.  He reported that he sought medical attention for the increasing pain in the fall of 2009.  Following a review of the Veteran's medical history and an examination, to include x-ray imaging of the left wrist, the VA examiner diagnosed the Veteran with advanced osteoarthritis, calcification of wrist ligaments, and left wrist instability.  The examiner opined that it was less likely than not (less than 50/50 probability) that the Veteran's left wrist instability and advanced osteoarthritis and calcification of wrist ligaments was caused by or was the result of his left wrist condition treated in service.  The examiner explained that there was nothing in the evidence of record to indicate any complications during surgery.  The examiner further explained that there was no chronicity of care for many years following military service, and the Veteran did not present for care for his left wrist again until 35 years following military service and therefore had many years for other injuries or conditions to have developed.

During the August 2016 hearing, the Veteran testified that prior to the surgery performed on his left wrist, his arm was not properly anesthetized.  He explained this to the surgeon, but the surgeon began the procedure regardless and the Veteran passed out from the pain.  The Veteran testified that he recovered from the surgery and thought he had full use of his wrist.  He explained that he played guitar and banjo and "everything was fine."  The Veteran testified that in 2009 he noticed that his wrist occasionally bothered him, but eventually progressed to the point that the pain would cause him to drop to his knees.  According to his testimony, the Veteran never injured his wrist between the in-service surgery and the pain that began in 2009.  The Veteran was told by a private physician that it was possible that the in-service surgery resulted in the current left wrist pain.  

The Veteran was afforded an additional VA examination in December 2016.  The Veteran reported that after the 1972 surgery he had no trouble with his left wrist until about 2008, when he began experiencing pain.  The Veteran recounted his medical history as related to his left wrist, and stated that he believed his current wrist problems were due to the surgeon rushing since he, the Veteran, was not properly anesthetized.  After a physical examination and thorough review of the claims file, the examiner opined that the Veteran's current left wrist osteoarthritis and status post 4 carpal fusion were less likely than not (less than 50 percent) incurred in or caused by the left wrist ganglionectomy in service.  The examiner explained that the Veteran had a bilateral wrist x-ray in November 2009 which showed mild osteoarthritis of both wrists, which were likely age related degenerative changes, and the left x-ray demonstrated scapholunate widening and erosive changes not present in the right wrist x-ray with no evidence regarding the etiology for the additional left wrist radiological findings.  
In regard to the Dr. S.H's opinion dated in December 2009, the VA examiner opined that the physician provided no evidence to support the position other than speculation.  The examiner further opined that there was no evidence of any ligamentous instability following the left wrist ganglionectomy on follow-up examinations in-service or a separation examination dated in December 1973, which indicated no sequelae or complications as a result of the left wrist ganglionectomy in service.  Therefore, in the examiner's medical opinion, it is less likely than not that the Veteran's in-service ganglion excision lead to the development of his current scapholunate widening status post 4 corner carpal fusion and left wrist osteoarthritis.  The examiner continued that it is more likely that repetitive use or a left wrist injury after leaving service resulted in the Veteran's current left wrist condition, which, the examiner explained, is supported by the lack of chronicity of complaints, symptoms, or care for any left wrist condition since leaving service until 2009 in the evidence of record.

The Board acknowledges the Veteran's contentions that his left wrist disability is related to his in-service duties.  However, as a layperson, his statements are not competent evidence regarding the etiology of the claimed conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  While the Veteran is competent to report symptoms capable of lay observation, he has not been shown to be competent to render an opinion as to the etiology of his left wrist condition, as such an opinion requires medical expertise which he is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Veteran was not diagnosed with arthritis in service or to a compensable degree within a year of discharge from service, so presumptive service connection is not warranted.  However, as arthritis is a chronic disease under 38 C.F.R. § 3.309, continuity of symptomatology may be considered with this claim.  The Veteran's reports of the onset of symptoms associated with his current left wrist disability have been inconsistent.  However, even considering his report in December 2009 that he began experiencing pain in his left wrist in 1990, his symptoms did not begin until approximately 16 years after leaving active duty service.  Moreover, the Veteran has repeatedly reported that he had no trouble with his left wrist prior the onset of pain, well after he left active duty service.  See May 2010 VA examination report; August 2016 hearing transcript; December 2016 VA examination record.  Therefore, the record does not include evidence of continuity of symptomatology, and this alternative method of establishing a nexus between his current left wrist disability and service is not supported by the evidence.

The Board finds the May 2010 and December 2016 VA examinations to be the most probative evidence of record.  Both were based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cited to relevant medical principles and specific medical evidence pertinent to the Veteran.  Importantly, the December 2016 VA examiner considered Dr. S.H.'s December 2009 private treatment record, but concluded that as there was no evidence of any ligamentous instability following the left wrist ganglionectomy on follow-up examinations in-service or a separation examination dated in December 1973, which indicated no sequelae or complications as a result of the left wrist ganglionectomy in service.  Thus, Dr. S.H.'s opinion was not supported by the objective medical evidence.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of left wrist disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left wrist disability is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


